.)   .




         Hon. Stewart Hellman
         CPiminel District AttOPn8y
         Tarrent Cduntg
         Fort Worth, Texas          opl.nlonNO. v-1343
                                       Re:    Authority of the County
                                              Treasurer to establish
                                              tipetty cash fund for
              .~
               I                           ,: the purpose of cashing
         Dear Sir:                            jury warianta.
                                            '!;
                   Yo~&~wquest   for.our    oplnloa 1s substsntlall~
         as follows:
                   May the County Trees&P   of ‘Parrant
              County establish and maintain a potty cash
              fund for the purpose of ~cashlng July war-
              rants that have been Issued by the District
              Clerk and countersigned by the Traasuror?
                     Article 2554, V.C.S., providea in part:
                   "It shall be the duty of the county
              treasurer upon the presentation to him of
              any waPrant, check, vouch4r, or order drawn
              by the proper authority, lf there be fund8
              sufficient for the payment thereof on de-
              posit in ,theaccount against which such war-
             .$a& is drawn, to endo-%aeupon the f6ce of
              such Fnstrument his order to pas the same
              to the payee named thoreln and to charae the
              same on his books to th i d         hi h it
              is drawn." (Emphaals azdo$. "On w '
                   The county treasures is not authorized to
         draw a check upon th4 county deposltow and take up a
         warrant drawn by the proper authority. It 1s the duty
         of the county treasurer to endorse the warrant a8 pre-
         scrlbgd by Article 2554 and deliver It to the payso,
         and the payee should present the warrant to the de-
          osltorg for payment. Att'y  Gen. Op. O-4462 (1942).
         Further, there is no express or~implied authority for
Hon. Stewart Hollman, Page 2'   (v-1343 1


the county treasurer to withdraw moneys from the jury
L
fund in the county depository.
           The only method of payiag jury warrants being
that prescribed la Article 2554, we agree.wlth gotithat
-t~h8county treasurer cannot establish a petty cash fund
 SOP the purpose OS cashing jU??yWarPaQtS.
                      SUMMARY
            ,r
          The county treasurer of Tarrant County
     is hot authorized to establish a potty cash
     fund SOP the purpose of cashing jury warrants.
APPROVRD:                               YOUrS V8I'ytruly,
J. C. Davis, Jr.                          PRICE DANIEL
County Affairs Dlvlslon                 Attornoy;General
Jesse P. Luton, Jr.
Reviewing Assistant
Charles D. Mathelk
First Assistant                                Assistant
RRR:wah